Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 1 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 2 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 3 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 4 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 5 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 6 of 7
Case 21-40262-JMM   Doc 9   Filed 04/28/21 Entered 04/28/21 09:52:44   Desc Main
                            Document     Page 7 of 7
